UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Aerospace and defense (6.6%) General Dynamics Corp. 28,270 $3,713,830 Honeywell International, Inc. 48,390 5,422,100 L-3 Communications Holdings, Inc. 44,207 5,238,530 Northrop Grumman Corp. 71,000 14,050,900 United Technologies Corp. 20,090 2,011,009 Airlines (0.9%) American Airlines Group, Inc. 105,600 4,330,656 Auto components (1.0%) Delphi Automotive PLC (United Kingdom) 60,110 4,509,452 Automobiles (0.7%) General Motors Co. 107,060 3,364,896 Banks (7.6%) Bank of America Corp. 399,250 5,397,860 Citigroup, Inc. 184,325 7,695,569 JPMorgan Chase & Co. 159,620 9,452,696 KeyCorp 166,840 1,841,914 Regions Financial Corp. 339,590 2,665,782 Wells Fargo & Co. 170,632 8,251,764 Beverages (1.7%) Coca-Cola Enterprises, Inc. 79,410 4,029,263 Dr. Pepper Snapple Group, Inc. 44,910 4,015,852 Capital markets (3.7%) Charles Schwab Corp. (The) 169,360 4,745,467 Goldman Sachs Group, Inc. (The) 16,790 2,635,694 Invesco, Ltd. 57,980 1,784,045 KKR & Co. LP 209,280 3,074,323 State Street Corp. 87,890 5,143,323 Chemicals (2.4%) Air Products & Chemicals, Inc. 30,210 4,351,751 CF Industries Holdings, Inc. 1,476 46,258 Dow Chemical Co. (The) 69,390 3,529,175 E.I. du Pont de Nemours & Co. 48,520 3,072,286 Commercial services and supplies (0.8%) Tyco International PLC 105,125 3,859,139 Communications equipment (0.8%) Cisco Systems, Inc. 134,220 3,821,243 Consumer finance (—%) Oportun Financial Corp. (acquired 6/23/15, cost $223,215) (Private) (F) (RES) (NON) 78,321 200,893 Containers and packaging (1.7%) Ball Corp. 40,530 2,889,384 Sealed Air Corp. 66,270 3,181,623 WestRock Co. 48,278 1,884,290 Diversified financial services (1.3%) Berkshire Hathaway, Inc. Class B (NON) 25,830 3,664,760 CME Group, Inc. 23,420 2,249,491 Diversified telecommunication services (3.6%) AT&T, Inc. 252,140 9,876,324 CenturyLink, Inc. 56,700 1,812,132 Verizon Communications, Inc. 95,670 5,173,834 Electric utilities (3.8%) American Electric Power Co., Inc. 43,460 2,885,744 Edison International 50,750 3,648,418 Exelon Corp. 132,420 4,748,581 NextEra Energy, Inc. 26,650 3,153,761 PPL Corp. 86,048 3,275,847 Energy equipment and services (0.4%) Halliburton Co. 27,340 976,585 National Oilwell Varco, Inc. 34,550 1,074,505 Food and staples retail (1.5%) CVS Health Corp. 68,400 7,095,132 Food products (1.2%) JM Smucker Co. (The) 28,475 3,697,194 Kraft Heinz Co. (The) 25,790 2,026,062 Health-care equipment and supplies (1.7%) Becton Dickinson and Co. 22,380 3,397,732 Boston Scientific Corp. (NON) 58,920 1,108,285 Medtronic PLC 46,176 3,463,200 Health-care providers and services (1.7%) Cigna Corp. 56,630 7,771,901 Hotels, restaurants, and leisure (0.8%) Hilton Worldwide Holdings, Inc. 169,307 3,812,794 Household durables (0.4%) PulteGroup, Inc. 91,760 1,716,830 Household products (0.7%) Kimberly-Clark Corp. 22,820 3,069,518 Independent power and renewable electricity producers (0.9%) Calpine Corp. (NON) 159,238 2,415,640 NRG Energy, Inc. 123,000 1,600,230 Industrial conglomerates (1.7%) Danaher Corp. 42,080 3,991,709 General Electric Co. 121,390 3,858,988 Insurance (3.9%) American International Group, Inc. 97,750 5,283,388 Assured Guaranty, Ltd. 131,240 3,320,372 Chubb, Ltd. 28,360 3,379,094 Genworth Financial, Inc. Class A (NON) 307,680 839,966 Hartford Financial Services Group, Inc. (The) 80,200 3,695,616 Willis Towers Watson PLC 11,721 1,390,814 Internet software and services (1.4%) Alphabet, Inc. Class C (NON) 8,955 6,671,027 IT Services (1.2%) Computer Sciences Corp. (S) 52,980 1,821,982 CSRA, Inc. 52,980 1,425,162 Fidelity National Information Services, Inc. 38,030 2,407,679 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 82,180 3,274,873 Machinery (0.5%) Oshkosh Corp. 52,010 2,125,649 Media (5.1%) CBS Corp. Class B (non-voting shares) 53,290 2,935,746 Comcast Corp. Class A 145,080 8,861,486 Liberty Global PLC Ser. C (United Kingdom) (NON) 65,240 2,450,414 Time Warner Cable, Inc. 23,290 4,765,600 Time Warner, Inc. 66,600 4,831,830 Metals and mining (—%) ArcelorMittal ADR (France) 22,171 101,543 Multi-utilities (0.8%) Ameren Corp. 18,000 901,800 PG&E Corp. 45,950 2,744,134 Oil, gas, and consumable fuels (7.5%) Anadarko Petroleum Corp. 67,600 3,148,132 EOG Resources, Inc. 32,430 2,353,769 Exxon Mobil Corp. 121,560 10,161,200 Marathon Oil Corp. 461,310 5,138,993 QEP Resources, Inc. 84,660 1,194,553 Royal Dutch Shell PLC ADR Class A (United Kingdom) 114,233 5,534,589 Total SA (France) 63,960 2,909,053 Total SA ADR (France) 10 454 Valero Energy Corp. 69,420 4,452,599 Personal products (2.4%) Coty, Inc. Class A 272,870 7,593,972 Edgewell Personal Care Co. 45,760 3,685,053 Pharmaceuticals (7.2%) AstraZeneca PLC ADR (United Kingdom) 167,660 4,721,306 Eli Lilly & Co. 152,170 10,957,762 Johnson & Johnson 90,740 9,818,068 Merck & Co., Inc. 84,800 4,486,768 Pfizer, Inc. 116,889 3,464,590 Real estate investment trusts (REITs) (3.6%) American Tower Corp. (R) 21,720 2,223,476 Boston Properties, Inc. (R) 29,640 3,766,651 Equity Lifestyle Properties, Inc. (R) 54,890 3,992,150 Federal Realty Investment Trust (R) 14,760 2,303,298 Gaming and Leisure Properties, Inc. (R) 65,250 2,017,530 MFA Financial, Inc. (R) 383,971 2,630,201 Road and rail (0.8%) Union Pacific Corp. 43,830 3,486,677 Semiconductors and semiconductor equipment (3.1%) Intel Corp. 149,090 4,823,062 NXP Semiconductor NV (NON) 46,440 3,764,891 QUALCOMM, Inc. 45,720 2,338,121 Texas Instruments, Inc. 61,670 3,541,091 Software (3.0%) Microsoft Corp. 228,130 12,599,620 Symantec Corp. 64,050 1,177,239 Specialty retail (1.2%) Gap, Inc. (The) 113,140 3,326,316 Tiffany & Co. 27,900 2,047,302 Technology hardware, storage, and peripherals (2.3%) Apple, Inc. 54,640 5,955,214 EMC Corp. 156,120 4,160,598 SanDisk Corp. 10,096 768,104 Textiles, apparel, and luxury goods (0.5%) Michael Kors Holdings, Ltd. (NON) 36,750 2,093,280 Thrifts and mortgage finance (0.6%) Radian Group, Inc. 210,852 2,614,565 Tobacco (1.5%) Philip Morris International, Inc. 69,520 6,820,607 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 101,007 3,237,273 Total common stocks (cost $370,660,881) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 67,083 $2,207,447 Allergan PLC Ser. A, 5.50% cv. pfd. 1,090 1,001,863 American Tower Corp. $5.50 cv. pfd. (R) 10,225 1,049,341 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 5,089 530,528 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $610) (Private) (F) (RES) (NON) 214 549 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $11,658) (Private) (F) (RES) (NON) 3,701 10,492 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $27,379) (Private) (F) (RES) (NON) 5,379 24,641 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,712) (Private) (F) (RES) (NON) 7,802 35,741 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $22,267) (Private) (F) (RES) (NON) 4,056 20,041 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $67,223) (Private) (F) (RES) (NON) 8,753 60,501 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $188,556) (Private) (F) (RES) (NON) 66,160 169,700 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $238,428) (Private) (F) (RES) (NON) 83,659 214,585 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $732,781) (Private) (F) (RES) (NON) 257,360 659,503 Total convertible preferred stocks (cost $7,304,164) CONVERTIBLE BONDS AND NOTES (0.7%) (a) Principal amount Value MGIC Investment Corp. cv. sr. unsec. notes 5s, 2017 $1,768,000 $1,832,090 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 624,000 1,195,350 Total convertible bonds and notes (cost $2,523,122) SHORT-TERM INVESTMENTS (2.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 1,066,825 $1,066,825 Putnam Short Term Investment Fund 0.44% (AFF) 8,537,434 8,537,434 Total short-term investments (cost $9,604,259) TOTAL INVESTMENTS Total investments (cost $390,092,426) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $464,824,043. (b) The aggregate identified cost on a tax basis is $391,060,567, resulting in gross unrealized appreciation and depreciation of $106,757,654 and $34,889,124, respectively, or net unrealized appreciation of $71,868,530. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,396,646, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $12,519,428 $14,227,078 $18,209,072 $8,195 $8,537,434 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,066,825, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,055,773. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio.Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $44,715,946 $— $— Consumer staples 42,032,653 — — Energy 34,035,379 2,909,053 — Financials 96,059,809 — 200,893 Health care 52,464,485 — — Industrials 52,089,187 — — Information technology 55,275,033 — — Materials 19,056,310 — — Telecommunication services 20,099,563 — — Utilities 25,374,155 — — Total common stocks Convertible bonds and notes — 3,027,440 — Convertible preferred stocks — 4,789,179 1,195,753 Short-term investments 8,537,434 1,066,825 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
